Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 21, 2008                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  137485                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  _________________________________________                                                           Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  IN RE JOSHUA CARLOS GARCIA, Minor,                                                                                 Justices

  _________________________________________/
  JOSE GARCIA and MARGARET GARCIA,
            Petitioners-Appellants,
  v                                                                SC: 137485
                                                                   COA: 284876
                                                                   Kent CC: 08-022813-AM
  MICHIGAN CHILDREN’S INSTITUTE,
           Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 16, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2008                   _________________________________________
           p1118                                                              Clerk